2021 IL App (5th) 200346WC-U
                                      No. 5-20-0346WC
                                 Order filed: December 6, 2021
      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                       FIFTH DISTRICT

                  WORKERS’ COMPENSATION COMMISSION DIVISION

______________________________________________________________________________

RICKY A. DUNCAN,                       ) Appeal from the
                                       ) Circuit Court of
              Appellee,                ) St. Clair County
                                       ) No. 19MR199
              v.                       )
                                       )
THE ILLINOIS WORKERS’                  ) Honorable
COMPENSATION COMMISSION et al.         ) Julie K. Katz,
(Ameren Illinois, Appellant).          ) Judge, Presiding.
_____________________________________________________________________________

               JUSTICE CAVANAGH delivered the judgment of the court.
               Presiding Justice Holdridge and Justices Hoffman, Hudson, and Barberis
               concurred in the judgment.

                                            ORDER

¶1     Held: By finding that the employee had failed to carry his burden of proving irritant-
             induced asthma or a permanent exacerbation of asthma from his exposures to fumes
             in the workplace, the Illinois Workers’ Compensation Commission (Commission)
             did not make a finding that was against the manifest weight of the evidence.

¶2             The petitioner, Ricky A. Duncan, sought workers’ compensation benefits from the

respondent, Ameren Illinois (Ameren), for an alleged permanent and irreversible condition of

irritant-induced bronchial reactivity. Duncan claimed that he contracted this condition by inhaling

fumes on September 4, 2013, and October 8, 2014, while he was on duty as a gas journeyman.
Arbitrator Edward Lee found that although the two exposures had temporarily exacerbated

Duncan’s preexisting asthma, Duncan had failed to prove any permanent ill effects from the two

exposures. (Ameren had paid for medical treatment and other workers’ compensation benefits for

what the arbitrator found to be these temporary exacerbations.) As the arbitrator stated, Duncan

had “fail[ed] to meet his burden of proof as to any indication of permanent aggravation or

permanent partial disability relating thereto in terms of the underlying asthma—rather, that any

perceived progression of symptoms would be compatible with his ten plus year history of

symptoms compatible with asthma.” Thus, the arbitrator denied Duncan’s claim for permanent

total disability benefits, additional temporary total disability benefits, and additional medical

benefits. The Commission adopted the arbitrator’s decision.

¶3             Duncan appealed to the St. Clair County circuit court, which reversed the

Commission’s decision, finding it to be against the manifest weight of the evidence. Ameren now

appeals to us. We are unconvinced that a conclusion opposite to that which the Commission

reached is clearly demanded by the evidence. Therefore, we reverse the circuit court’s judgment,

and we reinstate the Commission’s decision.

¶4                                      I. BACKGROUND

¶5             Duncan worked for Ameren as a gas journeyman “lead man.” His job was to

repair and replace natural gas lines. It was heavy outdoor work in which he frequently was

exposed to heat, cold, fumes, gases, and solvents.

¶6             On September 4, 2013, Duncan and a coworker, Al Hoernis, went to a job site to

check on a gas line because Ameren wanted to install a utility pole nearby. He and Hoernis dug a

ditch, and about three feet down they found a four-inch cast-iron line, which was marked as a gas

line. Their task was to determine whether the line was alive or dead, that is, whether it still had




                                                -2-
any gas in it. To do so, they had to rupture the line and see if anything came out. Duncan went

down into the ditch and sawed into the cast iron with a hacksaw. What looked like water spouted

out, causing him and Hoernis to wonder if, instead of a gas line, it was a water line. The liquid

running out of the line turned red and foamy as it collected in the bottom of the ditch. From his

experience as a gas journeyman, Duncan knew that gas lines, especially old ones, customarily

were cleaned with benzine.

¶7             Duncan went to the truck and radioed one of his supervisors, reporting what he

and Hoernis had found. Duncan also told his supervisor that he “had a very tight chest,” was

having difficulty breathing, and had a rusty taste in his mouth. He had been exposed to the liquid

in the ditch for about 20 minutes. Hoernis, who had gone down into the ditch and collected a

sample of the liquid, also had a rusty taste in his mouth. A supervisor came to the job site.

Duncan described his symptoms to the supervisor and the supervisor took Duncan to the

hospital.

¶8             Duncan arrived at St. Elizabeth’s Hospital in Belleville, Illinois, at 11:38 a.m. on

September 4, 2013. He reported to medical personnel that after inhaling an unknown toxic gas,

he began coughing and having chest pain and shortness of breath. According to the emergency

room report, Duncan stated that he had “worked in the gas utility field for 20+ years.” A pulse

oximetry test revealed that his oxygen saturation levels were between 97% and 100%, a normal

reading. Nevertheless, the partial pressure of oxygen in his arterial blood gas was 71 millimeters

of mercury (mm Hg), which was low, the normal range being 75 to 100 mm Hg. This result of 71

mm Hg was in line, however, with a result of 68 mm Hg obtained 14 years earlier, on July 28,

1999, when Duncan went to a pulmonologist, Dr. David S. West, because of “shortness of breath

upon exertion.”




                                                -3-
¶9             At the time of this visit to the emergency room of St. Elizabeth’s Hospital on

September 4, 2013, Duncan’s breath sounds were clear in both the right and left lungs, and his

respiratory pattern was regular, although he complained of dyspnea (shortness of breath) on

exertion. He was diagnosed with a “respiratory problem” as the primary impression and

bronchitis and chemical exposure as additional impressions. At 4:56 p.m. on September 4, 2013,

when Duncan was discharged from the hospital, his condition was “improved and stable.” Dr.

Hayden Smith prescribed albuterol, methylprednisolone, and azithromycin; told him to follow up

with his personal physician in three days; and released him to light duty.

¶ 10           Duncan testified that for two days after the initial exposure, he was taken off work

but that he then returned to field work as a gas journeyman and continued full-time employment

for nine months, until May 12, 2014. He testified, however, that his supervisor accommodated

him by not assigning him to gas leaks. Whenever a gas leak had to be repaired, Duncan waited in

the truck.

¶ 11           On September 9, 2013, as Dr. Smith had directed, Duncan followed up with Dr.

Adele Roth of Illini Family Medicine, who had been his primary physician since 1999. He

complained to her of having, for the past five days, a persistent cough. In her physical

examination of Duncan, Dr. Roth found that he had a “normal respiratory rate and pattern with

no distress” but that he had “diffuse inspiratory wheezes” and “diffuse expiratory wheezes”

(“diffuse” in the sense that the airway obstruction did not sound localized). She diagnosed “acute

bronchitis” and told him to continue using an albuterol inhaler, which she first prescribed for him

in 2002.

¶ 12           On September 19, 2013, Duncan returned to Dr. Roth. He still complained of a

cough. In addition, he complained of congestion and tightness in his chest and of pain and




                                               -4-
pressure in his sinuses. Dr. Roth wrote, “His primary symptoms include cough, ear complaints,

facial pressure, fever, headache, nasal congestion, and rhinorrhea” (a runny nose). She noted that

Duncan had a history of “allergies and frequent sinusitis.” The respiratory examination that day

revealed a “normal respiratory rate and pattern with no distress” and “normal breath sounds with

no rales, rhonchi, wheezes[,] or rubs.” Dr. Roth diagnosed acute sinusitis and instructed Duncan

to “continue [his] inhaler on a regular basis.” Also, she referred him to a pulmonologist, Dr.

Peter Tuteur, at Washington University in St. Louis.

¶ 13           Duncan first saw Dr. Tuteur on November 6, 2013. He recounted to Dr. Tuteur

that after inhaling the fumes from the reddish foam in the ditch, he experienced a tightness in his

chest, breathlessness, coughing, and a “ ‘rusty sewer fluid’ ” taste in his mouth, to quote from the

report that Dr. Tuteur wrote that day. Duncan’s “only coworker,” Dr. Tuteur continued, “also

experienced the taste but felt that he did not wish to seek additional medical attention and after

several days no longer had anything but transient respiratory symptoms.” Duncan, however, had

sought treatment in the emergency room of St. Elizabeth’s Hospital. He told Dr. Tuteur that, ever

since the exposure in the ditch, he “felt severely impaired.” To quote further from Dr. Tuteur’s

report:

               “In contrast to his former ability to shovel continually to develop a 3 x 3 x 3 foot

               hole in less than an hour he had to stop shoveling after 5 minutes. His ‘buddies

               helped.’ Currently he has reached a plateau where he is able to shovel for 10

               sometimes 15 minutes. With this exercise chest tightness pressure, and soreness

               would develop as well as breathlessness and increasing cough ***.

                       Currently though breathless with minimal exercise at baseline, symptoms

               worsen in response to a wide variety of triggers including increasing exercise,




                                                -5-
               cold air, smells like products of fossil fuel combustion or natural, barbecue

               smoke, cleaning solutions, and other irritants. When this develops, he takes

               albuterol meter dose inhalers which produces some partial relief within a half

               hour, but takes more than an hour and a half to return to baseline.”

¶ 14           “Of import,” Dr. Tuteur remarked, is that Duncan “had no chronic childhood

illnesses such as *** asthma,” and “there is no personal *** history of allergies or asthma.” Dr.

Tuteur understood at the time of his report that Duncan was “without a[ ] prior pulmonary

history or symptomatology.” Being hitherto free of any breathing difficulties, Duncan was

exposed to a liquid that, according to subsequent chemical analysis, “included excessive

concentrations of lead, benzine, ethyl benzine, to[yu]lene, and methyl mercaptan.” This exposure

“result[ed] in severe limitation of exercise,” and Duncan’s condition was “still exacerbated when

[he was] exposed to triggers.”

¶ 15           Laboratory data, Dr. Tuteur noted, tended to corroborate Duncan’s complaints of

respiratory limitation. A pulmonary function study dated November 6, 2013, revealed a

“minimal obstructive abnormality manifested by reduced flow at low lung volumes.” Duncan

had a reduced forced expiratory volume at one second (FEV1) and also a reduced forced vital

capacity (FVC), which was the amount of air that he could forcefully and quickly exhale after

taking a deep breath. In addition, “[a] methacholine challenge test [was] positive for the presence

of bronchial reactivity.”

¶ 16           Dr. Tuteur concluded in his report, “This clinical picture is quintessentially

consistent with the diagnosis of irritant induced bronchial reactivity.” He regarded “[t]his

underlying clinical state” as “objectively confirmed by the positive methacholine challenge test.”

¶ 17           On November 14, 2013, Duncan returned to Dr. Roth. He told Dr. Roth that he




                                                -6-
had a “recent cough and dyspnea.” A respiratory examination again revealed (to quote from Dr.

Roth’s report) a “normal respiratory rate and pattern with no distress” and “normal breath sounds

with no rales, rhonchi, wheezes[,] or rubs.” Dr. Roth diagnosed “reactive airway disease.” She

noted, “[Duncan] has asthma which was first diagnosed in adulthood. The current exacerbation

began 6 weeks ago.”

¶ 18           On May 1, 2014, Duncan went to Dr. Roth’s office for an annual examination.

Duncan complained that he was still short of breath. A respiratory examination revealed, again,

as Dr. Roth put it in her report, a “normal respiratory rate and pattern with no distress” but

“coarse breath sounds throughout.”

¶ 19           On May 9, 2014, Duncan returned to Dr. Tuteur for further evaluation and

continued care. Duncan told Dr. Tuteur that, since his last visit, he had attempted to continue

working but that he had “encountered serious pulmonary problems,” to quote from Dr. Tuteur’s

report of that date. Specifically, Dr. Tuteur noted the following description of symptoms he had

received from Duncan:

                       “Recurrent triggers are found in the environment of the parking lot as he

               enters the workplace secondary to vehicular exhaust. Furthermore as he travels

               through the mechanic shop as well as other areas where natural gas odor is

               present. Chest tightness, shortness of breath and discomfort develop[ ]. Seeking

               relief in the offices produced response to different triggers such as toner, magic

               marker and perfumes and colognes worn by personnel. Job site triggers also exist

               and most prominently cold ambient air. The environment in which he has the least

               amount of symptoms is of course his home. Even going into restaurants or

               commercial venues from time to time exposures initiate an exacerbation sufficient




                                                -7-
               to cause severe symptoms, require rescue inhaler and a delayed response

               develops.”

¶ 20           Dr. Tuteur reviewed a pulmonary function study dated May 9, 2014, which, he

noted, revealed “a moderate obstructive ventilatory defect at baseline conducted 5 hours after

Advair and albuterol that improves significantly and substantially (32%) following the

administration of 3 puffs of albuterol.” To Dr. Tuteur, “[t]his demonstrate[d] marked

reversibility (bronchial reactivity).” He further concluded, “[C]ompared to previous studies[,] the

baseline values reflect a more severe obstruction leading to concern for the initiation of bronchial

remodeling,” or scarring of the bronchial passages.

¶ 21           Dr. Tuteur diagnosed “severe irritant induced workplace associated bronchial

reactivity,” a “permanent and irreversible” condition. He advised:

               “It is medically indicated for [Duncan] to maintain environmental control in the

               home through the use of [high efficiency particulate air] filters placed in rooms

               where he spends most of his time, and eliminate known triggers such as cooking

               fumes, cleaning solutions, perfumes, colognes, hairspray, ambient tobacco smoke,

               etc. It is medically contraindicated for him to return to the workplace.”

¶ 22           From May 12, 2014, to September 21, 2014, in accordance with Dr. Tuteur’s

recommendation, Duncan was off work on disability.

¶ 23           On August 30, 2014, while Duncan was on disability leave from Ameren, private

investigators hired by Ameren videotaped him attending an outdoor barbecue at the Elks Lodge

in Fairview Heights, Illinois. Duncan stood next to a smoking grill, wrapped hotdogs and

hamburgers, and placed them on trays. The barbecue smoke did not appear to cause him any

respiratory distress. He unloaded children’s bicycles from a pickup truck and jumped down from




                                               -8-
the bed of the truck. He walked around on the grounds. He stood in a group of people, one of

whom was smoking cigarettes. The tobacco smoke did not appear to bother Duncan. On August

31, 2014, at the Elks Lodge, he was videotaped moving picnic tables.

¶ 24           In the arbitration hearing, Duncan explained that on August 30, 2014, at the Elks

Lodge, the wind was blowing hard and he was upwind of the barbecue smoke and cigarette

smoke.

¶ 25           On September 9, 2014, pursuant to section 12 of the Workers’ Compensation Act

(820 ILCS 305/12 (West 2014)), Duncan submitted to an independent examination by Dr.

Thomas M. Hyers, a pulmonologist at C.A.R.E. Clinical Research in St. Louis, Missouri. Dr.

Hyers found Duncan’s respiration to be, as Dr. Hyers wrote in his report, “unlabored,” with a

respiratory rate of 19 at rest. Duncan was “able to speak easily in complete sentences without

stopping for a breath.” Dr. Hyers repeatedly attempted a spirometry only to obtain

“uninterpretable” results: “non-reproducible expiratory curves after multiple attempts.” He

concluded as follows:

               “Mr. Duncan has asthma clearly documented in the medical record prior to the

               workplace exposure in September of 2013. Therefore, [Dr. Tuteur’s] diagnosis of

               irritant-induced asthma is incorrect, i.e., the workplace exposure did not cause his

               asthma. Any exacerbation of his asthma symptoms by the workplace exposure

               had resolved by the time of his follow-up visit with Illini Family Medicine on 09-

               19-2013 when his chest exam was normal. He has incurred no permanent partial

               disability as a result of his workplace exposure. His work capability returned on

               09-19-2013 to his work capability prior to the exposure incident. He will require

               ongoing medical care and medication for his pre-existing asthma, which is not a




                                               -9-
               work-related condition.”

¶ 26           On September 22, 2014, Duncan returned to work full-time as a gas journeyman

at Ameren.

¶ 27           The second work-related exposure was on October 8, 2014. Duncan was sitting in

a crew room at Ameren. A valve on a pipe was being repaired, and Duncan smelled mercaptan,

the odorant added to natural gas. At the same time, in an adjacent storeroom, propane-fueled

forklifts were being used. Duncan testified that there were “extremely high levels of fumes in

there” without any ventilation. According to this testimony, his chest tightened. He could hardly

breathe and his vocal cords were swelling shut. He went outside to try to escape the fumes, but

diesel trucks were lined up outside idling, as crews were getting ready to go out on jobs. He went

back inside the building and, leaning against a wall, retreated into the lunchroom. Someone

noticed his labored breathing and called an ambulance, which took him to St. Elizabeth’s

Hospital.

¶ 28           Dr. Pankaj Kaul examined Duncan in the hospital. A report that he signed on

October 8, 2014, reads as follows under “PHYSICAL EXAMINATION”: “When I saw the

patient, he looks pretty comfortable in no distress. Family at the bedside. Respirations are

nonlabored. Good air entry bilaterally. No rales, rhonchi, or wheezing could be appreciated.”

Even though Dr. Kaul observed no objective symptoms of respiratory distress or discomfort, he

decided to keep Duncan in the hospital overnight.

¶ 29           Duncan was discharged from St. Elizabeth’s Hospital the next day, on October 9,

2014. The discharge summary, signed by Dr. Kaul, noted the following under “HOSPITAL

COURSE”: “Patient admitted with shortness of breath, chest tightness, started yesterday after

being exposed to fumes at work. *** Overnight his symptoms actually did better and he did not




                                               - 10 -
have any further more [sic] complaints.” Dr. Kaul continued, under “PHYSICAL

EXAMINATION,” “When I saw him, he looks pretty comfortable in no distress. Respirations

are nonlabored. Good air entry bilaterally. No rales, rhonchi, or wheezing appreciated.”

¶ 30           When Dr. Tuteur examined Duncan on October 17, 2014, he found his oxygen

saturation to be “96% sitting while breathing room air,” to quote from Dr. Tuteur’s report.

Examination of the chest revealed “full, equal, and synchronous expansion.” Breath sounds were

normal.

¶ 31           On March 30, 2015, Dr. Anne-Marie M. Puricelli performed an independent

medical examination of Duncan in connection with a claim by him for disability insurance

benefits. In her report of that date to Lauren N. Barginear, Ameren’s senior employee benefits

clerk, Dr. Puricelli recounted what history she had been able to obtain from Duncan. (Dr.

Puricelli remarked in her report that he “was not very interested in giving a full history.”) He told

Dr. Puricelli that “his bouts of asthma started in September 2013,” when some chemicals spilled

out of a gas line and on October 8, 2014, while in the workplace, he was exposed a second time

to fumes. He “denie[d] any prior history of asthma.” After summarizing the records from Dr.

Tuteur’s office, including the pulmonary function report of October 17, 2014, Dr. Puricelli noted

what she had found in her physical examination of Duncan. He appeared to be “in no acute

distress.” His pulse oximeter was 94%. She noted the following from her examination of his

lungs: “Initial scant wheeze in the right anterior lung field. Otherwise, he has good air movement

throughout. No other wheezing and normal inspiratory and expiratory phases. He coughed for

much of the examination.” She diagnosed “[h]istory of reactive airway dysfunction syndrome or

reactive airway disease.” She opined that, at the time, he was “not capable of performing his

normal duties as Gas Journeyman Leadman.”




                                               - 11 -
¶ 32           On April 18, 2017, at Ameren’s request, Dr. Puricelli examined Duncan a second

time. In her report of that date to Kelly A. Powell-Rogers, Ameren’s retirement and insurance

clerk, Dr. Puricelli noted the following about Duncan’s lungs: “Initially, there was some fine

rhonchi in the bases that cleared with coughing. He was[,] otherwise, clear with good air

movement, no wheezes.” Initially, with two liters per minute of oxygen flowing into his nostrils,

Duncan’s oxygen saturation level was 96%. After he was off oxygen for five minutes, his

oxygen saturation level dropped to 91%. Dr. Puricelli’s diagnosis was “[h]istory of reactive

airways disease.” In her opinion, “after examining *** Duncan and reviewing the available

records,” he was “currently disabled for all occupations.”

¶ 33                                     II. ANALYSIS

¶ 34           The burden was on Duncan, Ameren observes, to prove that his 20-minute exposure

to mercury, benzene, and mercaptan on September 4, 2013, and his exposure to mercaptan and

diesel fumes on October 8, 2014, caused his permanent pulmonary condition. See Sisbro, Inc. v.

Industrial Comm’n, 207 Ill. 2d 193, 203 (2003); Hosteny v. Illinois Workers’ Compensation

Comm’n, 397 Ill. App. 3d 665, 674 (2009). The Commission adopted Arbitrator Lee’s

recommended decision that Duncan had proved only temporary aggravations of preexisting

asthma, not a permanent aggravation of the condition or a permanent partial disability. The

Commission agreed with the arbitrator that the progression of symptoms described by Duncan was

compatible with the more than 10 years of pulmonary symptoms documented in his medical

records.

¶ 35           In arriving at that conclusion, the Commission relied on Dr. Hyers’s medical

expertise. Dr. Hyers was a board-certified physician in internal medicine and pulmonary medicine.

He opined that Duncan had preexisting asthma and that the two workplace incidents triggered




                                              - 12 -
asthma attacks without significantly changing Duncan’s preexisting asthma. One incident was in

2013, and the other was in 2014. In Dr. Hyers’s view, those two asthma attacks were consistent

with (1) the asthma attacks that Duncan had been having once a year, on average, from 2009 to

2013 and (2) the dyspnea and bronchospasms that he had been experiencing for more than a

decade. Ameren maintains that this medical opinion by Dr. Hyers is not inherently incredible and

that the Commission had a right to believe Dr. Hyers over Dr. Tuteur.

¶ 36           It is for the Commission to “assess the credibility of witnesses, resolve conflicts in

the evidence, assign weight to be accorded the evidence, and draw reasonable inferences from the

evidence.” Hosteny, 397 Ill. App. 3d at 678-79. We are limited to deciding whether the

Commission’s resolution of those factual questions is against the manifest weight of the

evidence—which is to say, we are limited to deciding whether the evidence clearly calls for the

opposite conclusion. See id. at 674-75.

¶ 37           In Duncan’s view, the Commission clearly erred in many of its factual findings. He

argues that weighing the credibility of Dr. Hyers against the credibility of Dr. Tuteur required an

accurate understanding of all the evidence, including, of course, Dr. Tuteur’s testimony. Duncan

claims that Arbitrator Lee’s decision (which the Commission adopted) is pervaded by errors of

fact that skewed the Commission’s assessment of credibility, not only Dr. Tuteur’s credibility but

Duncan’s own credibility. Duncan expresses most of his claims of factual error as bullet points,

some of which are rather enigmatic in their brevity, but he seems to argue, essentially, that the

Commission’s decision is factually mistaken in six ways.

¶ 38           First, Arbitrator Lee wrote that “Dr. Tuteur did not have all records from Dr.

Roth/Illini Family Medicine.” Duncan criticizes that statement as being factually erroneous. He




                                               - 13 -
observes that on January 26, 2015, in his deposition, Dr. Tuteur testified that he had reviewed the

records from Dr. Roth’s office.

¶ 39           That observation is correct—Dr. Tuteur did so testify in his deposition—but

maybe what the Commission had in mind was the report that Dr. Tuteur issued more than a year

before his deposition. On November 6, 2013, after examining Duncan, Dr. Tuteur wrote that

Duncan’s “clinical picture” was “quintessentially consistent with the diagnosis of irritant induced

bronchial reactivity.” This was the same opinion that Dr. Tuteur expressed later in his deposition

on January 26, 2015. Unlike his deposition, though, Dr. Tuteur’s report failed to acknowledge

any previous pulmonary symptoms. In fact, in his report, Dr. Tuteur affirmatively represented

that, before the occupational exposure in September 2013, Duncan never had any lung-related

symptoms. As Dr. Tuteur put it in his report, Duncan was “without a[ ] prior pulmonary history

of symptomatology.” It would be reasonable to suppose that before Dr. Tuteur made that

representation in his report, he asked his patient, Duncan, if he previously had any breathing

problems and that Duncan answered—falsely—no. Even so, one might have expected that Dr.

Tuteur would have wanted to see Duncan’s medical records before venturing an opinion on

causality.

¶ 40           Duncan’s medical records for the period of May 1999 to August 2013 reveal that

on 15 or 16 separate occasions he complained of pulmonary symptoms, including shortness of

breath, coughing, tightness in his chest, and wheezing, and that he used an albuterol inhaler.

Most of those pulmonary references were in Dr. Roth’s records—leading to a defensible

inference that before Dr. Tuteur wrote his report on November 6, 2013, he did not review Dr.

Roth’s records.

¶ 41           Afterward, to enable Dr. Tuteur to prepare for his deposition, Duncan’s attorney




                                               - 14 -
provided Dr. Tuteur a copy of Dr. Roth’s records. In a letter dated December 10, 2014, Duncan’s

attorney notified Dr. Tuteur of his deposition scheduled for January 26, 2015, and enclosed

medical records, including the records from Dr. Roth’s office. This letter from Duncan’s attorney

to Dr. Tuteur could support an inference that Dr. Tuteur previously lacked Dr. Roth’s records (or

else there would have been no need for Duncan’s attorney to send the records to him), and before

arriving at the causation opinion he offered earlier in his report, Dr. Tuteur had not reviewed

those records.

¶ 42             Granted, an argument might be made that this initial omission was unimportant

since (1) Dr. Tuteur reviewed Dr. Roth’s records before testifying in his deposition and (2) in his

deposition, Dr. Tuteur reaffirmed the causation opinion that he set forth earlier in his report. Not

all reasonable triers of fact, however, would necessarily find that argument to be fully satisfying.

Medical records that over a 14-year period made repeated references to wheezing and asthma

surely were worth considering before offering an opinion in the first place on a causal

connection between the occupational exposures and the asthma. Dr. Roth was, after all,

Duncan’s primary care physician, and her documentation of asthmatic symptoms surely was

relevant—as Duncan’s attorney could be understood to have admitted by sending the

documentation to Dr. Tuteur in preparation for his deposition. Dr. Hyers, apparently, reviewed

the medical records before forming his opinion: his report mentioned the “asthma clearly

documented in the medical record prior to the workplace exposure in September 2013.” For that

reason, it would be reasonably defensible for a trier of fact to believe Dr. Hyers over Dr. Tuteur.

It is not clearly evident that Dr. Tuteur was more credible than Dr. Hyers. Therefore, our duty is

to defer to the Commission’s determination of credibility. See Max Shepard, Inc. v. Industrial

Comm’n, 348 Ill. App. 3d 893, 900-01 (2004).




                                               - 15 -
¶ 43           Second, Duncan claims that Arbitrator Lee erred in the facts by stating that he,

Duncan, “returned to baseline with respect to his condition” (to quote from Duncan’s brief). For

this bullet point as for his other bullet points, Duncan provides no citation to the record. See Ill.

S. Ct. R. 341(h)(7), (i) (eff. Oct. 1, 2020). It does not appear that the arbitrator used the word

“baseline” to express his own findings. Whenever he used the word “baseline” in his

recommended decision (eight times, by our count), he either was describing Duncan’s position or

was summarizing the testimony of Dr. Roth and Dr. Hyers. As for Arbitrator Lee himself, he

framed his own findings in terms of the abatement of symptoms:

               “Dr. Hyers testified credibly that shortly after both exposures, [Duncan’s]

               symptoms abated, at least with regard to objective findings.

                       Dr. Hyers did not dispute that [Duncan], having asthma, would be

               susceptible to further aggravations, as would be the case wi[th] all asthmatics.

               However, he did not feel that either exposure of 09/04/13 and 10/08/14 resulted in

               any permanent impact on [Duncan’s] underlying asthma.

                       It is found that Dr. Hyers’ testimony is more compelling than that from

               Dr. Tuteur ***.”

¶ 44           Is that credibility determination by Arbitrator Lee (and the Commission)

reasonably defensible in the light of the record? In answering that question, let us begin with Dr.

Hyers’s conclusion that Duncan had preexisting asthma. We already have noted the multiple

references, in Duncan’s pre-exposure medical records, to wheezing, inhalers, and asthma. That

Duncan was taking prescribed asthma medication logically suggests that he had asthma. As far

back as November 23, 2005, he was prescribed Advair. Dr. Hyers testified that Advair typically

was prescribed for asthma or chronic obstructive pulmonary disease and that there was no




                                                - 16 -
indication in Duncan’s medical records that he had chronic obstructive pulmonary disease. On

February 16, 2009, in a medical intake form, it was represented, above Duncan’s signature and a

physician’s illegible signature, that Duncan had experienced, in the foregoing 12 months,

“[f]requent coughing,” “[s]hortness of breath,” and “[a]sthma or wheezing.” A medical intake

form dated February 14, 2011, made the same representations above Duncan’s signature and

above Dr. Roth’s signature. Dr. Hyers testified, “When somebody starts wheezing, that’s noising

[sic] breathing, and then that’s asthma until proven otherwise.” Granted, not all of the medical

intake forms in the record have those pulmonary or asthmatic symptoms circled. Even so, the

record contains admissions of pre-exposure asthma or asthma-like symptoms, and Duncan had

been taking asthma medicine.

¶ 45           In an asthma attack, the blood oxygen level might go down. Dr. Roth admitted

that on July 28, 1999, 14 years before the initial exposure, Duncan’s oxygen level was below

normal. It was 68 mm Hg, whereas Dr. Roth “would usually ‘like to see them between 80 and

100’ ” mm Hg, to quote from the Commission’s decision. Dr. Roth admitted “that in August of

1999 there was a statement as to the possibility of a diagnosis of asthma.” On June 18, 2003, Dr.

Roth prescribed albuterol, a medication “designed to open up the airways and relax the spasm in

the airways.” She “admitted that an Albuterol inhaler is sometimes prescribed for asthma.” On

November 23, 2005, she prescribed Advair, another medication for asthma. She admitted that,

“on 01/23/13, there was a specific discussion as to, ‘asthma first diagnosed in adulthood,’ ” with

“ ‘attacks once per year.’ ” On the basis of such evidence, a reasonable trier of fact could find

that Duncan had asthma before the occupational exposures. Consequently, a reasonable trier of

fact could believe Dr. Hyers when he opined that Dr. Tuteur’s “diagnosis of irritant-induced

asthma is incorrect, i.e., the workplace exposure did not cause his asthma.”




                                               - 17 -
¶ 46           In Dr. Hyers’s opinion, the workplace exposures neither caused Duncan’s asthma

nor permanently aggravated it. The record appears to contain evidence that, soon after the

exposures, Duncan’s symptoms abated: most notably, the report by Dr. Kaul on October 8, 2014,

and the discharge summary the day after. On the basis of such medical documentation, a

reasonable trier of fact could believe Dr. Hyers when he testified that (1) Duncan’s asthmatic

symptoms abated shortly after the exposures and (2) the exposures only temporarily exacerbated

his asthmatic symptoms without having any permanent effect on his underlying, preexisting

asthma.

¶ 47           An objection might be raised that a temporary abatement of symptoms misses the

point. The argument might run something like this. After the exposures, Duncan, like a typical

person who has asthma, would continue experiencing asymptomatic stretches of time punctuated

by bad spells, depending on when he encountered triggers. That is only to be expected. The

salient point, however, is that because of the “remodeling” that Dr. Tuteur postulated, Duncan’s

asthmatic attacks would henceforth be more easily triggered. He was now, as compared to

before, hypersusceptible to environmental irritants. As Dr. Tuteur put it in his deposition, “every

time [that Duncan] has an exacerbation, he is subjected to what is called remodeling of the

airways.” Remodeling, Dr. Tuteur explained, was a “scarring of the airways, producing

narrowing that is irreversible,” with the result that “the best pulmonary function he can achieve is

continually reduced because of the remodeling.” The exposure to chemicals in September 2013,

Dr. Tuteur opined, caused an acute injury of Duncan’s airways, with inflammation and “the

subsequent development of serious bronchial reactivity,” more proneness to shortness of breath.

(Emphases added.)

¶ 48           On cross-examination, Dr. Tuteur was asked whether there was any objective way




                                               - 18 -
to determine whether bronchial tubes had been scarred:

                        “Q. Do you have any way to go in with a tube or some kind of diagnostic

               test to determine whether there is, in fact, scar formation within the bronchial

               areas?

                        A. Well, this concept was and is documented by research that is done by

               serial bronchial biopsies, via bronchoscope, mostly done in France.

                        Q. But with regard to Mr. Duncan, has it been objectively—

                        A. No. Because there is no therapeutic reason to do that. There is no—

               there would be no change in the therapeutic response. And there is a finite risk for

               bronchoscopy, with one in 1,000, one in 5,000 deaths.”

Thus, according to Dr. Tuteur’s own testimony, the only way to objectively prove his theory of

remodeling was a series of biopsies by bronchoscope: a biopsy before the exposure and, for

comparison, another biopsy after the exposure. Such bronchoscopal biopsies had not been

performed on Duncan, and, hence, the postulated remodeling had not been empirically observed.

¶ 49           On cross-examination, Duncan’s attorney asked Dr. Hyers:

                        “Q. Do you agree with Dr. Tuteur’s opinion that exacerbations of Mr.

               Duncan’s condition can lead to remodeling of his airways?

                        A. Exacerbations of asthma can lead to remodeling in general. I can’t tell

               you what has happened with Mr. Duncan’s airways and neither can Dr. Tuteur.”

The Commission had the right to believe Dr. Hyers’s testimony that remodeling of the bronchial

tubes through scarring could occur but that such remodeling was, in Duncan’s case, unproven.

Dr. Tuteur himself admitted, in so many words, that, without a series of bronchial biopsies,

remodeling was objectively unsubstantiated.




                                               - 19 -
¶ 50           Third, Arbitrator Lee wrote, “As to the initial and claimed most serious exposure

on September 4, 2013, [Duncan] was with Al Hoernis. He stated they were both in the same spot.

They both cut the pipe.” Duncan asserts that this is a misrepresentation of the record. He denies

that Hoernis was in the same spot as he. In the arbitration hearing, however, Duncan was asked:

                       “Q. Where were you and where was [Hoernis] when this pipe was cut and

               the material came out. Were you both in the same spot?

                       A. Yes.” (Emphases added.)

Arbitrator Lee cannot be fairly criticized for writing, “[Duncan] stated [that Hoernis and he]

were both in the same spot,” if that was exactly what Duncan said in his testimony. Even though

Hoernis was not in the ditch with Duncan when the liquid first spilled out of the pipe, Hoernis

was, according to Duncan’s testimony, close enough to be “in the same spot.” Also, it is worth

bearing in mind that after Duncan left the ditch, Hoernis was the one who went into the ditch and

bent down and collected a sample of the red, foamy liquid in a quart jar.

¶ 51           Fourth, in his decision, Arbitrator Lee remarked, “It is not disputed [Duncan] has

a significant condition of asthma.” (Emphasis added.) According to Duncan, that proposition is

indeed disputed. The dispute on this point, however, is rather murky. It seems to be a dispute

over terminology. Duncan presented the testimony of a pulmonologist, Dr. Tuteur, who opined

that Duncan had “irritant induced bronchial reactivity.” It is unclear what the difference is

between irritant-induced bronchial reactivity and asthma. (In his bullet point, Duncan does not

explain.) Dr. Tuteur testified:

               “And so I tend not to use the term asthma, because the definition—the working

               definition that physicians use individually for the term asthma is the basis of their

               experiential background. But I’d rather describe it as the pathophysiologic process




                                               - 20 -
               of bronchial reactivity and identify what induced it in a given patient.”

In other words, what nonpulmonologist physicians—“multiple blind men assessing the camel,”

as Dr. Tuteur described them—would call asthma, he would call bronchial reactivity, and that

was what Duncan had. In common parlance, “asthma” is:

               “a chronic lung disorder that is marked by recurring episodes of airway

               obstruction (as from bronchospasm) manifested by labored breathing

               accompanied especially by wheezing and coughing and by a sense of constriction

               in the chest, and that is triggered by hyperreactivity to various stimuli (such as

               allergens or rapid change in air temperature).” Merriam-Webster Online

               Dictionary, https://www.merriam-webster.com/dictionary/asthma (last visited

               Nov. 3, 2021).

That definition seems a more elaborate way of describing “bronchial reactivity” in its plain

sense. We do not mean to present ourselves as having medical expertise, but until a further

explanation is provided, the distinction between “asthma” and “bronchial reactivity” could come

across to a reasonable trier of fact as being semantic.

¶ 52           Ameren presented the testimony of another pulmonologist, Dr. Hyers, who had no

difficulty with saying that Duncan had, quite simply, asthma. Dr. Hyers even agreed that the

chemical fumes on September 4, 2013, aggravated Duncan’s asthma. It was Dr. Hyers’s opinion,

however, that the asthma was preexisting and that the aggravation was transient instead of

permanent.

¶ 53           Fifth, Arbitrator Lee (and the Commission, which adopted his decision) found

Duncan’s “credibility [to be] undermined by the fact that after what was alleged to [be] the most

significant event on [September 4, 2013,] he returned to work within a couple of days




                                                - 21 -
thereafter.” Duncan criticizes this statement as being materially incomplete: although it is true

that Duncan returned to work a couple of days afterward, his supervisor accommodated him by

allowing him to stay in the truck whenever a gas leak had to be repaired. Even so, a reasonable

trier of fact could question whether the exposure caused such severe scarring of the bronchial

tubes as to “remodel” them and make Duncan permanently hypersensitive to a wide variety of

fumes if, within two days afterward, he was able to return to work even with accommodation.

¶ 54           Sixth, Arbitrator Lee regarded Duncan’s credibility as further diminished by the

surveillance footage. The arbitrator wrote, “[A]t a time when [Duncan] was claiming significant

and unabated symptoms, he was found on surveillance to be quite active outdoors, exposed to

multiple fumes, without any eviden[ce] of impairment or difficulty relating thereto.” Duncan

disputes the factual accuracy of the phrase “quite active outdoors.” “Quite active” is a relative

description or a term of degree that, in this context, is not readily susceptible to an accusation of

falsity. The point was that, even though the odor of a Magic Marker or of a two-month-old coat

of paint (in Dr. Puricelli’s office) allegedly put Duncan in respiratory distress, he was seen

performing physical activities outside, in the midst of barbecue smoke and cigarette smoke,

without apparent difficulty.

¶ 55           There was a similar discrepancy between what Duncan apparently told Dr. Tuteur

and what his medical records stated. Arguably, it is implausible that before examining Duncan

for a pulmonary condition, Dr. Tuteur never asked him if he had any previous problems with his

lungs. Evidently, Duncan answered no, just as he must have answered no to the question of

whether he had any “history of chronic sinusitis.” (“There is no history of chronic sinusitis either

for him or family,” Dr. Tuteur wrote.) And yet, Duncan’s medical records abound in references

to previous pulmonary symptoms. He had been prescribed asthma medicine, Advair, as well as




                                                - 22 -
an albuterol inhaler. Inhalers are popularly associated with breathing difficulties. How could

Duncan have taken puffs from an inhaler without being aware that he had pulmonary symptoms?

¶ 56           In short, “it is the responsibility of the Commission to judge the credibility of

witnesses[,] and we cannot substitute our judgment for that of the Commission merely because

different or conflicting inferences may also be drawn from the same facts.” LeFebvre v.

Industrial Comm’n, 276 Ill. App. 3d 791, 798 (1995). The Commission did not have to find

Duncan or his family members to be entirely believable in their descriptions of his subjective

symptoms, at least when it came to the extreme severity of his symptoms.

¶ 57           This is not to deny that Duncan had asthmatic symptoms. Arbitrator Lee found that

he had preexisting asthma. In Dr. Hyers’s opinion, Duncan had asthma that required medical care.

Dr. Puricelli opined that Duncan’s reactive airway disease disabled him from pursuing any

occupation—but she never ventured an opinion on causation. There could be a question of what

Duncan’s reaction to the red, foamy liquid in the ditch really showed. One explanation would be

his own explanation: that the red, foamy liquid caused him to contract reactive airway disease or

caused him to have permanently worse asthma than he had before. An alternative explanation,

however, might be that as Duncan grew older, his asthma worsened in its natural course, rendering

him more prone to temporary exacerbations—such as smelling the red, foamy liquid. We do not

see any evidence in the record that the toxicity of this red, foamy liquid was extraordinary in the

context of a gas journeymen’s on-the-job exposures. We do not see any evidence that it was an

extraordinary event in the life of a gas journeyman to be exposed for 20 minutes to foul-smelling

liquids of such toxicity. Duncan informs us that in his 20-plus years as a gas journeyman he “was

frequently exposed to heat, cold, fumes, smokes, gases, particulates[,] and solvents.” (Emphasis

added.) If, on its own, his asthma grew worse or more sensitive as he entered his sixties, there




                                               - 23 -
might come a day when solvents and fumes started bothering him—in which case the temporary

exacerbation, instead of proving that the exposure caused the bronchial reactivity, would be merely

symptomatic of naturally increasing bronchial reactivity.

¶ 58           As Ameren points out, the chain-of-events method of proving causation is

inapplicable because, in this case, there was no previous condition of good pulmonary health. See

International Harvester v. Industrial Comm’n, 93 Ill. 2d 59, 63-64 (1982) (holding that “[a] chain

of events which demonstrates a previous condition of good health, an accident, and a subsequent

injury resulting in disability may be sufficient circumstantial evidence to prove a causal nexus

between the accident and the employee’s injury”). We acknowledge Duncan’s observation that

before the September 2013 exposure, he never missed work, except for the time when he

contracted pneumonia. It does not follow, however, that his pulmonary health had been good. For

years, he had suffered from shortness of breath, coughing, and wheezing, and he had been

prescribed an inhaler.

¶ 59           There is evidence that Duncan’s asthma has become substantially worse. It was for

the Commission to decide what inferences or conclusions should be drawn from that evidence. We

ought not to assume or take judicial notice that the reactivity of asthma, in its natural course, always

stays the same over the course of a person’s life. We are unaware of any expert testimony, nor

does Duncan cite any, that asthma in its natural progression never worsens with age.

¶ 60                                     III. CONCLUSION

¶ 61           The Commission’s decision is not against the manifest weight of the evidence.

Therefore, we reverse the circuit court’s judgment and reinstate the Commission’s decision.

¶ 62           Reversed and Commission decision reinstated.




                                                 - 24 -